Citation Nr: 1807609	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for brain tumors. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to brain tumors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to August 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

With respect to the above-noted issues, the Board acknowledges the Veteran previously submitted claims for entitlement to service connection for these disabilities, which were denied most recently by the RO in a March 2007 rating decision.  The Veteran did not appeal that decision, and thus the decision is considered final.  Generally, an unappealed rating decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured with respect to the disallowed claim.  See 38 U.S.C. §§ 5108, 7105 (c) (2012).  As will be explained further below, the Board finds the evidence presently of record, which includes recently obtained private medical opinions, is sufficient to establish service connection for a brain tumor, and tends to indicate a potential causal relationship between the brain tumor and depression, and as such, new and material evidence has been presented to reopen the claims.  

In September 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is remanded for additional evidentiary development below.  Therefore this claim is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on her part.

FINDING OF FACT

The Veteran's brain tumors originated during her active service.


CONCLUSION OF LAW

The criteria for service connection for brain tumors have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for brain tumors, which she contends were incurred in service.  The medical evidence confirms the Veteran currently has, and has previously been surgically treated for, benign frontal meningiomas.  

Next, the Board notes that the Veteran's complete service treatment records (STRs) and official military personnel file (OMPF) have been reviewed.  These records show a complex military history.  Specifically, the evidence indicates the Veteran performed maintenance on aerospace ground equipment (AGE) in the United States Air Force.  These duties exposed the Veteran to numerous chemicals required to power and clean the AGE.  The Veteran's STRs show she sought treatment for nausea and vomiting on numerous occasions as a result of her exposures.  Her OMPF indicates that after several visits to the base medical facilities with no accompanying diagnosis for her medical maladies, her command began to suspect her of malingering.  After a period of time her Command required the Veteran to undergo a psychiatric evaluation.  During her June 1983 psychiatric evaluation the Veteran was diagnosed with a conversion disorder and paranoid personality disorder.  The examiner noted the Veteran's squadron reported her difficulty getting along with co-workers and supervisors.  In sum, she was found to have been impaired psychiatrically rather than medically, and her interpersonal problems were found to be so extensive that she was assessed as being unable to perform military duties.  

The central issue that must be resolved at this time is whether the Veteran's brain tumors originated during service or are otherwise related to her service, as a result of her exposures to toxic chemicals therein.  

The Board observes that the Veteran underwent a VA examination to assess her claimed disability, and obtain a well-reasoned medical opinion in November 2012.  The examiner noted the Veteran's diagnosis of bilateral meningiomas.  However, the examiner found it would be difficult to relate this disability to her military service.  In this respect, the examiner noted an 8 year gap between the Veteran's military service and her diagnosis.  He also noted the Veteran's complaints of nausea, vomiting and headaches in service.  Unfortunately, the examiner did not explain why these facts led to his conclusion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The absence of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Notwithstanding the above-noted deficient medical opinion, the Veteran has provided medical opinions from two of her treating clinicians.  With complete understanding of the Veteran's medical history, Dr. M.C. wrote that he believed her meningiomas were very likely present during her active duty years.  The physician explained that her first meningioma was resected in 1991, and the Veteran was experiencing headaches in service.  He indicated that because of the size of the meningioma at the time of resection, it was highly probable the tumor was present during her active duty years.  The Board notes this physician's findings are objectively supported in this case, as the Veteran's has undergone years of observation of a second meningioma, which has had a relatively slow growth rate and not required surgical intervention.  This tends to indicate the meningioma that was surgically removed in 1991 may have also been present many years before it was diagnosed.  

The Veteran provided a statement from Dr. D.C. in September 2015.  In his report, the physician indicated patients with frontal meningiomas often require medications to cope with psychiatric manifestations that are caused by the tumor.  The physician noted that while in the Air Force the Veteran exhibited mood swings, behavioral changes, tension and migraine headaches.  In a July 2017 follow-up statement, the physician indicated he had reviewed the Veteran's complete military file, and noted her exposure to several toxic substances in service.  The physician acknowledged that although there are no registries or data to assess the approximate levels of intermediate or chronic exposures for these chemicals in humans, it is known that many inhalants can cause damage to the brain.  Based on all the evidence available, the physician found it is as likely as not that exposure to these inhalants could have caused or contributed to the Veteran's meningiomas.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and her military service.  Two qualified physicians have determined the Veteran's meningiomas likely originated in service.  These physician have also provided competent rationales to support their conclusions.  Accordingly, a nexus to service is established.  To the extent the November 2012 VA examiner determined it would be difficult to relate the Veteran's disability to military service, the Board finds this opinion to be of less probative value, because the examiner failed to explain why the facts cited led to his conclusion.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's brain tumors and her military service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for her disability.


ORDER

Entitlement to service connection for brain tumors, diagnosed as frontal meningiomas, is granted.


REMAND

The Board finds additional development is required before the Veteran's remaining claim is decided.

Missing Records

Initially, the Board notes the Veteran has provided the RO with several outpatient treatment records from the Central Arkansas VAMC; however, it is unclear whether all of the Veteran's outpatient VA treatment records have been associated with her electronic file.  To date, the RO has not associated any such records with the Veteran's file.  On remand, all relevant ongoing VAMC treatment records must be obtained.  

Insufficient Examination

The Veteran underwent a VA examination to assess her claimed psychiatric disorder in December 2012.  Although the examiner initially acknowledged the Veteran had been diagnosed with a mental disorder, during his examination he found "no mental health condition related to military."  The examiner explained that in his opinion the Veteran did not meet the criteria for a mental disorder.  The examiner stated that other than a December 2006 psychiatric evaluation the Veteran did not have any mental health treatment since the military.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

As noted above, the Veteran has provided several outpatient treatment notes from the Central Arkansas VAMC, which indicate she has undergone outpatient psychiatric therapy for anxiety and depression.  Further, in the course of the above-cited December 2006 psychiatric assessment the Veteran was diagnosed with a recurrent major depressive disorder.  The Board also notes that although the December 2012 VA examiner found no current mental disorder that originated in military service, the Veteran provided a statement in February 2013 from the Director of the Arkansas Neuroscience Institute.  In this statement, the physician indicated that due to the location of the Veteran's meningiomas, the Veteran could experience personality changes.  Based on the foregoing, a remand is required in order to obtain a current examination.  This follows, because the December 2012 VA examiner wholly ignored the Veteran's reported manifestations, current records show ongoing treatment for psychiatric disability, and the Veteran's treating physician has intimated a possible causal relationship between her psychiatric manifestations and her service-connected brain tumors.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist, who has not previously examined the Veteran, to determine the etiology of all acquired psychiatric disorders present during the period of the claim, to specifically include an anxiety and depressive disorder. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder: 

a) originated in service or is otherwise etiologically related to service;

b) was caused by the Veteran's service-connected brain tumors; or

b) was permanently worsened by the Veteran's service-connected brain tumors. 

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning the onset, frequency and severity of her psychiatric manifestations.  In addition, the examiner must also expressly consider the above-noted February 2013 statement from her treating physician, which intimates a potential relationship between the Veteran's brain tumors and her psychiatric manifestations.  

A complete rationale must be provided for any opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


